Allowable Subject Matter
As a result of applying amendments, claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The compared references either individually or in combination teach known distributed input sensing display configurations thereof. However, none of the references alone or in combination teach: “A display device, comprising: a display unit that includes a first substrate, a second substrate facing the first substrate, and a sealant combining the first and second substrates with each other, the first substrate including an active area that displays an image and a peripheral area adjacent to the active area; and an input detection unit on the second substrate, wherein the input detection unit includes: a sensing electrode on the second substrate and corresponding to the active area; a sensing pad section on the second substrate and corresponding to the peripheral area, the sensing pad section including a plurality of sensing pads electrically connected to the sensing electrode; and a pattern section on the second substrate and corresponding to the peripheral area, the pattern section overlapping the sealant and including a plurality of conductive patterns in a floating state.” After further search and consideration, the office failed to locate any overlapping configurations known in related art within same field of endeavor.  Therefore, the office deems the claimed matter to be indicative of allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DUANE N TAYLOR JR/           Primary Patent Examiner, Art Unit 2626